Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a method for designing a fiber-composite part to be formed comprising generating a first process-compensated preform map by modifying the idealized fiber map by the constraints, where the first process-compensated preform map provides the size, shape, orientation, and number of preforms that are required for fabricating the part.
Kismarton (US 2014/0076477), the closest prior art, discloses a method of forming cutouts in an aircraft fuselage comprising forming a first cutout and a second cutout in side-by-side relation to one another in a side region of the fuselage. Kismarton does not teach or suggest a method for designing a fiber-composite part to be formed comprising generating a first process-compensated preform map by modifying the idealized fiber map by the constraints, where the first process-compensated preform map provides the size, shape, orientation, and number of preforms that are required for fabricating the part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                                                                                                                                                                                                 /MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746